           Case 1:15-cv-00170-LTS Document 51 Filed 07/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
FERNANDO BARBECHO, on behalf of
himself and others similarly situated,
                                                                      No. 15 CV 0170-LTS
                                   Plaintiff,

                 -against-                                            ORDER

MATRAT LLC d/b/a GUY & GALLARD
et al.,

                                    Defendants.
-------------------------------------------------------x

                 On September 21, 2020, Plaintiff filed a Motion to Enforce the Settlement

Agreement in this action, see docket entry 48, with an accompanying memorandum of law and

declaration of Anne Seelig, Esq, in support of the motion. (See docket entry nos. 49-50.) No

opposition to Plaintiff’s motion has been filed by the Defendants.

                 The Court hereby directs the parties to file a status report, by July 30, 2021, as to

the performance of the settlement agreement and whether it remains necessary for the Court to

address Plaintiff’s motion.



        SO ORDERED.

Dated: New York, New York
       July 23, 2021


                                                                        /s/ Laura Taylor Swain
                                                                        LAURA TAYLOR SWAIN
                                                                        Chief United States District Judge




BARBECHO, ORD STAT RPT.DOCX                                VERSION JULY 23, 2021                             1
